DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Newton (U.S. 2,111,031) in view of Stokes et al. (U.S. 8,215,333).  Newton teaches a vehicle (“motor vehicle”, col. 1 lines 15-17, 19-24) in which high-pressure fuel gas (col. 1 lines 1-10) is used, the vehicle comprising a receptacle T configured to fill the high-pressure fuel gas (col. 1 lines 1-10), and a cap 1 that includes a receiving opening at 3 to be attached to the receptacle T, and is attached to the receptacle in a detachable .
Newton discloses the claimed invention except for the receptacle having a central axis tilted with respect to the horizontal direction.  Stokes et al. teaches that it is known to provide a receptacle having a central axis tilted with respect to the horizontal direction (see figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vehicle of Newton with the receptacle having a central axis tilted with respect to the horizontal direction, as taught by Stokes et al., , in order to accommodate a vehicle body style and receptacle orientation with limited space.
Regarding claim 2, the second cover portion at 4 further includes an inside cover (the cylindrical portion located radially inwardly of 4) that is formed in an inner periphery of the cap on an inner side of the outside cover (figure 2), and a groove portion formed by the outside cover and the inside cover (the groove portion is located between and defined by 4 and the cylindrical inner portion at lead line 3).

		Regarding claim 4, an upper portion of the outside cover being positioned above the receptacle slopes downward from a first end to the first cover portion in the state where the cap is attached to the receptacle, in the modified invention since the component T would be tilted at an angle.
Regarding claim 5, when the cap is attached to the receptacle, an angle B formed by the central axis of the receptacle and the outside cover of the second cover portion of the cap is larger than the angle A (the angle B would be substantially 90 degrees while the angle A would be less than 90 degrees).

Response to Arguments
Applicant's arguments filed December 3, 2020 have been fully considered but they are not persuasive. Applicant argues that the modified receptacle is not tilted with respect to the horizontal direction of the vehicle.  The secondary reference Stokes et al. (U.S. 8,215,333) replaces the previous secondary reference in the rejections above.  Stokes et al. provides the teaching of a receptacle that is situated at an angle relative to a horizontal axis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736